Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, line 10, “the second component” lacks proper antecedent basis.
In claim 17, line 2, “the case” lacks proper antecedent basis.
In claim 18, line 1, the use of the language “a support means” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring too the support means of claim 16 or to some other support means. Thus, the metes and bounds of the claim is unclear. 
In claim 19, line 4, “the narrow segment” lacks proper antecedent basis.
In claim 23, line 2, “the shoulder” lacks proper antecedent basis.
In claim 23, line 4, “the channel” lacks proper antecedent basis.
In claim 25, line 4, the use of the language “a pivot detent system” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring too 
In claim 26, line 2, “the driving position” lacks proper antecedent basis.
In claim 26, line 3, “the parking position” lacks proper antecedent basis.
In claim 26, line 4, “the knocked out position” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 14, 17, 20, 21, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated byTseng (U.S. Patent Application Publication 2014/0146407).
	To the extent the claims are definite, Tseng discloses a rear view device comprising a base (10) to be fixed to a vehicle, a head (20) rotatable relative to the base and a pivot detent system comprising two components, between which the pivot detent system acts, that rotate with respect to one another around an axis (L) to control rotation from a first set position to at least a second set position (see figures 1 and 5), each of the two components comprising a cylindrical section (15, 40); and a resilient means (80) being arranged within a cylindrical space between the cylindrical sections to act between the two components (see Fig. 3), wherein at least one detent ring (33, 50) is arranged within the cylindrical space between the cylindrical sections (see Fig. 3), with the detent ring being moveable together with a first component (30) relative to the second component (10, 15) when overcoming a predetermined torque to break a detent .
6.	Claim(s) 14, 15, 20, 21, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al  (U.S. Patent Application Publication 20110069406).
	To the extent the claims are definite, Hwang et al discloses a rear view device comprising a base (100) to be fixed to a vehicle, a head (50) rotatable relative to the base and a pivot detent system comprising two components, between which the pivot detent system acts, that rotate with respect to one another around an axis (60) to control rotation from a first set position to at least a second set position (see figures 2a-2c), each of the two components comprising a cylindrical section (10, 20); and a resilient means (86) being arranged within a cylindrical space between the 
.
8.	Claims 21, 22 and 24 are objected to because of the following informalities:  
In claim 21, line 3, the language “on third” should be changed to read --one third--.
In claim 22, line 3, the language “two fourths” should be changed to read –two fourth--.
In claim 24, line 1, the language “once” should be changed to read --one--.
Appropriate correction is required.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

RDS
June 16, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872